Beoyles, P. J.
1. The exceptions to the repelling of certain documentary evidence offered by the plaintiff in error, and the exception to the refusal of the court to allow the plaintiff in error to prove certain facts by the witness R. V. Custer, not being referred to in the brief of counsel for the plaintiff in error, are treated as abandoned.
2. Under the pleadings, and the evidence admitted, no error appears in the award of a nonsuit, the prima facie case shown in the petition not being supported by proof.

Judgment affirmed.


Jenlcms and Bloodworth, JJ., concur.